DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The status of the claims for this application is as follows.  
Claims 1-12 are currently pending.

Specification
The recitation(s) “first and second compression members” (claim 1) is/are not identified in the descriptive portion of the specification by reference to the drawing in accordance with MPEP § 608.01 (o).  Note: the claim appears to be drawn to a specific species/embodiment (Figs. 10A-13) because the claims recite “knuckle(s)”.  The specification identifies these features elements 466 and 468, and these are only found in Figs. 11-13.  Accordingly, the “first and second compression members” (claim 1) is/are not identified in the descriptive portion of the specification by reference to the drawing for this species/embodiment (Figs. 10A-13).
Drawings
The drawings are objected to because claim 1 recites “a radially projecting channel sector; the radially projecting channel sector having first and second straps, each of the first and second straps extending outwardly from the ring sector at an angle defining a pinch point…first and second compression members adjacent to and opposite the first and second straps from the wedge shaped spacer, each compression member having a tab with a first knuckle and an overlapping ear with a second knuckle”.  
However, the first and second straps are reference characters 420 and 421, the first and second compression members do not have an associated reference character(s), but the claim indicates that they are adjacent to and opposite the first and second straps from the wedge shaped spacer, and that each compression member having a tab with a first knuckle and an overlapping ear with a second knuckle. It appears that the tab and the first knuckle are on the same side of the structure as the straps, and if this is the case then how is the first and second compression members adjacent to and opposite the first and second straps from the wedge shaped spacer. 
Where does the strap end and the compression member begin?
For the purpose of prosecution, the compression member will be treated as the tab including the first knuckle and the entire bent over portion that includes the second knuckle.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10767794. Although the claims at issue are not identical, they are not patentably distinct from each other because the .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 8, and 10 is/are rejected under 35 U.S.C. 102(a)(1) and/or102(a)(2) as being anticipated by Cassel et al. (US 2001/0047572), (hereinafter, Cassel).


    PNG
    media_image1.png
    483
    697
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    483
    697
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    489
    689
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    712
    637
    media_image4.png
    Greyscale


a ring sector (16g) and a radially projecting channel sector (1001); the radially projecting channel sector having first (2001) and second (2002) straps, each of the first and second straps extending outwardly from the ring sector at an angle (see above) defining a pinch point (3001 and 3002), and defining a proximal gap between the pinch points (see the gap between 3001 and 3002 above) less than a distal gap between ends of the first and second straps (see above); a wedge shaped spacer (42g) between the first and second straps (see above); first (4001) and second (4002) compression members adjacent to and opposite the first and second straps from the wedge shaped spacer (see above), each compression member having a tab (5001) with a first knuckle (one of the 60C) and an overlapping ear (5002) with a second knuckle (one of 60b), the first and second knuckles at least partially aligned (see above), and each ear having a portion thereof disposed at a pinch point (5003 and/or 5004); each of the first and second compression members, the first and second straps, and the wedge shaped spacer having an aperture in registry with each other (the holes the bolt goes through); a bolt (48g) extending through the apertures (see above) and having a head (the head of the bolt and 54g) bearing against one of the first and second compression members (see fig. 18 and above); and a nut (56g) on the bolt and bearing against the other of the first and second compression members (see fig. 18 and above); wherein when the nut is tightened on the bolt with the ring sector around a junction of a first outer conduit and a second conduit, the first and second compression members will be drawn toward 
The recitation “wherein when the nut is tightened on the bolt with the ring sector around a junction of a first outer conduit and a second conduit, the first and second compression members will be drawn toward each other such that the drawing of the first knuckle toward the second knuckle urges the pinch points toward each other thereby drawing the ring sector around the first and second conduits in compression” is a process of closing a clamp which can be used to make the product claimed, a closed clamp.  “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art was made by a different process”.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 946, 966 (Fed. Cir. 1985).
Re Clm 2: Cassel discloses the tab is arranged proximate to the wedge, and the ear is arranged overlapping the tab opposite the wedge (see above).  
Re Clm 3: Cassel discloses wherein the first and second knuckles are radially offset (see Fig. 19) such that the tightening of the nut on the bolt urges the second knuckle radially inward (wherein the first and second knuckles are radially offset and 54g, 56g and 48g are curved in such a manner that tightening of the nut on the bolt would urges the second knuckle radially inward/down).  

Re Clm 5: Cassel discloses wherein each extension has an abutment end (the end illustrated by 6001) that bears against the pinch point (see above, when the joint is under compression by the bolt and nut), and wherein the tightening of the nut on the bolt urges the abutment end toward the pinch point (with the reduction or elimination of gap 7001 when the joint is under compression by the bolt and nut).  
Re Clm 8: Cassel discloses wherein the ear include an embossment (all the 60a).  
As for Clm 10: the embossment 60a is made to or is capable of resisting at least one of a bending, a buckling, or a deforming of the ear, in response to the tightening of the nut on the bolt as deformation of the material (60a being of a deformed material) adds strength to the deformed material, and such, a resistance can occur at least before the joint is fully tightened.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 6, 7, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cassel et al. (US 2001/0047572), (hereinafter, Cassel), as applied to claims 1-5, 8, and 10 above.
Re Clms 6 and 7: Cassel discloses the abutment end and tightening of the nut on the bolt.
Cassel fails to disclose an embossment, and the embossment is configured to resist at least one of a bending, a buckling, or a deforming of the abutment end, in response to tightening a joint.
Embossments aid in strengthening a structure by either distorting the surface of the structure or by adding raised material to a surface, for the purpose of enhancing the strength in a given area of a structure to aid in the reduction or prevention of distortion in said area and/or the surrounding area(s) of the embossment.
The examiner is taking Official notice that embossments are old and well known, for the purpose of enhancing the strength in a given area of a structure to aid in the reduction or prevention of distortion in said area and/or the surrounding area(s) of the embossment.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the device of Cassel, to have included an embossment, and the embossment being configured to resist at least one of a bending, a buckling, or a deforming of the abutment end, in response to tightening a joint, for the purpose of enhancing the strength in a given area of a structure to aid in the reduction or prevention of distortion in said area and/or the surrounding area(s) of the embossment.

Cassel fails to disclose that the embossment of Cassel extends along the entire length of the ear of Cassel.
Embossments aid in strengthening a structure by either distorting the surface of the structure or by adding raised material to a surface, for the purpose of enhancing the strength in a given area of a structure to aid in the reduction or prevention of distortion in said area and/or the surrounding area(s) of the embossment.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the device of Cassel, to have had the embossment extend along the entire length of the ear, for the purpose of enhancing the strength in a given area of a structure to aid in the reduction or prevention of distortion in said area and/or the surrounding area(s) of the embossment, as such would have been obvious to try because there is a finite number of solutions; either the embossment extend along the entire length of the ear or it does not.  Alternatively, such a modification would have involved a mere change in the shape of a component; the size of the embossment. A change in the shape of a prior art device is a design consideration within the skill of the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Allowable Subject Matter
s 11 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following documents have structural features (bands and retaining means) which are similar to the applicant’s claimed invention; US-20080184536, US-4049298, US-6269524, and US-8336172.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A LINFORD whose telephone number is (571)270-3066. The examiner can normally be reached Monday thru Friday: 8:00 am to 5:00 pm Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

JAMES ALBERT LINFORD
Examiner
Art Unit 3679
02/09/2022


	
/ZACHARY T DRAGICEVICH/Primary Examiner, Art Unit 3679